Citation Nr: 1722069	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-19 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the cervical spine and degenerative joint disease of the thoracolumbar (lumbar) spine. 

2. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty from September 1968 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  These matters have since been transferred to the VA Regional Office (RO) in Montgomery, Alabama.

In February 2017, the Veteran was scheduled to appear for a video-conference hearing before a Veterans Law Judge.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, these matters must be remanded to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

With regard to the claim for service Connection for Degenerative Disc Disease of the Cervical Spine and the Thoracolumbar (Lumbar) Spine, the Veteran was afforded a VA examination in December 2013.  However, the VA examiner did not provide an opinion as to whether the Veteran's back conditions were incurred in or are casually related to his active military service.  

With regard to the claim for service connection for hypertension, the Veteran was afforded a VA examination in May 2015.  However, the VA examiner did not provide an opinion as to whether his hypertension was incurred in or was casually related to his active military service or whether his hypertension was caused or aggravated by his active military service, to include as secondary to his service-connected PTSD.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).
  
Once VA provides a veteran with a VA examination, it has a duty to provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is warranted to provide the Veteran with additional VA examinations to address the etiology of his diagnosed spine and hypertension disabilities on appeal.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination, by a medical doctor, to determine the etiology of any diagnosed cervical spine and thoracolumbar (lumbar) spine disorders.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should provide the following:

(a) The examiner should set forth all diagnosed cervical and lumbar spine disorders.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that his cervical and/or lumbar spine condition(s) had their clinical onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service.

(c) The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's December 2006 cervical spine injury from his civilian employment was an intercurrent cause of his current cervical spine disorders.
 
(d) The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's April 1988 lumbar spine injury from his civilian employment was an intercurrent cause of his current lumbar spine disorders 

A clear rationale for all requested opinions shall be provided.  

2.  Forward the Veteran's claims folder to the May 2015 VA examiner for an addendum opinion.  If the prior examiner is unavailable, or is unable to provide the requested supplemental opinion without examining the Veteran, schedule the Veteran for a new VA examination, by an appropriate examiner, to obtain the information requested.  The examiner is requested to review the claims folder, to include this remand. 

Following review of the claims file the examiner should provide an opinion on the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during his active duty service or within one year of service discharge, or is otherwise etiologically related to his active service.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by his service-connected PTSD disability.

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated by his service-connected PTSD disability.

A clear rationale for all requested opinions shall be provided.  

3.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


